Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) is made as
of this 29th day of January, 2010 by and among:

 

TUESDAY MORNING, INC., a Texas corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers party hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
December 15, 2008 (as amended, amended and restated, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by and among
(i) the Borrowers, (ii) the Guarantors, (iii) the Lenders party thereto (the
“Lenders”), and (iv) Bank of America, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer;

 

WHEREAS, pursuant to Section 2.05(d) of the Credit Agreement, the Borrowers are
required to pay to the Administrative Agent, on the first day of each Clean-down
Period, an amount equal to the amount by which (A) the aggregate principal
amount of all Committed Loans, L/C Borrowings and Swing Line Loans outstanding
on such day exceeds (B) $45,000,000 and are not thereafter permitted to request
Committed Loans and/or Swing Line Loans if such request would cause the
aggregate principal amount of all Committed Loans, L/C Borrowings and Swing Line
Loans to exceed $45,000,000 at any time during such Clean-down Period; and

 

WHEREAS, the Borrowers have requested, and the Administrative Agent and the
Lenders have agreed, to amend Section 2.05(d) of the Credit Agreement on the
terms and conditions set forth herein.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       DEFINITIONS.  ALL CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANING HEREIN AS IN
THE CREDIT AGREEMENT.


 


2.                                       AMENDMENT TO ARTICLE II OF CREDIT
AGREEMENT.  SECTION 2.05(D) OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND THE FOLLOWING SUBSTITUTED IN ITS STEAD:

 

1

--------------------------------------------------------------------------------


 

“(d)         The Borrowers shall pay to the Administrative Agent, on the first
day of each Clean-down Period (commencing with the Clean-down Period beginning
on December 28, 2010), an amount equal to the amount by which (A) the aggregate
principal amount of all Committed Loans, L/C Borrowings and Swing Line Loans
outstanding on such day exceeds (B) $65,000,000 and shall not thereafter request
Committed Loans and/or Swing Line Loans hereunder if such request would cause
the aggregate principal amount of all Committed Loans, L/C Borrowings and Swing
Line Loans to exceed $65,000,000 at any time during such Clean-down Period.”

 


3.                                       RATIFICATION OF LOAN DOCUMENTS.  EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REMAIN IN FULL FORCE AND EFFECT.  THE
LOAN PARTIES HEREBY RATIFY, CONFIRM, AND REAFFIRM THAT ALL REPRESENTATIONS AND
WARRANTIES OF THE LOAN PARTIES CONTAINED IN THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE HEREOF, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


4.                                       CONDITIONS TO EFFECTIVENESS.  THIS
SECOND AMENDMENT SHALL NOT BE EFFECTIVE UNTIL EACH OF THE FOLLOWING CONDITIONS
PRECEDENT HAS BEEN FULFILLED TO THE REASONABLE SATISFACTION OF THE
ADMINISTRATIVE AGENT:


 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED COUNTERPARTS OF THIS SECOND AMENDMENT DULY EXECUTED AND DELIVERED BY
EACH OF THE PARTIES HERETO.


 


(B)                                 ALL CORPORATE AND SHAREHOLDER ACTION ON THE
PART OF THE LOAN PARTIES NECESSARY FOR THE VALID EXECUTION, DELIVERY AND
PERFORMANCE BY THE LOAN PARTIES OF THIS SECOND AMENDMENT SHALL HAVE BEEN DULY
AND EFFECTIVELY TAKEN AND EVIDENCE THEREOF REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN PROVIDED TO THE ADMINISTRATIVE AGENT.


 


(C)                                  THE LOAN PARTIES SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH LENDER SIGNING THIS SECOND
AMENDMENT, AN AMENDMENT FEE (THE “AMENDMENT FEE”) IN THE AMOUNT SET FORTH ON
SCHEDULE I HERETO.  THE AMENDMENT FEE SHALL BE FULLY EARNED AND PAID BY THE LOAN
PARTIES TO THE ADMINISTRATIVE AGENT IN FULL ON THE EFFECTIVE DATE OF THIS SECOND
AMENDMENT.  THE AMENDMENT FEE SHALL NOT BE SUBJECT TO REFUND OR REBATE UNDER ANY
CIRCUMSTANCES.


 


(D)                                 THE LOAN PARTIES SHALL HAVE PAID IN FULL ALL
REASONABLE AND DOCUMENTED COSTS AND EXPENSES OF THE AGENTS (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND DELIVERY OF THIS SECOND AMENDMENT AND RELATED
DOCUMENTS.

 

2

--------------------------------------------------------------------------------


 


(E)                                  AFTER GIVING EFFECT TO THIS SECOND
AMENDMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


5.                                       MISCELLANEOUS.


 


(A)                                  THIS SECOND AMENDMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS AND BY EACH PARTY ON A SEPARATE COUNTERPART, EACH OF WHICH
WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE TO THIS SECOND AMENDMENT BY TELECOPY OR OTHER ELECTRONIC
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS SECOND AMENDMENT.


 


(B)                                 THIS SECOND AMENDMENT EXPRESSES THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.  NO PRIOR NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE
AFFECT THE PROVISIONS HEREOF.


 


(C)                                  ANY DETERMINATION THAT ANY PROVISION OF
THIS SECOND AMENDMENT OR ANY APPLICATION HEREOF IS INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT AND IN ANY INSTANCE SHALL NOT EFFECT THE VALIDITY,
LEGALITY, OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER INSTANCE, OR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS SECOND
AMENDMENT.


 


(D)                                 THE LOAN PARTIES REPRESENT AND WARRANT THAT
THEY HAVE CONSULTED WITH INDEPENDENT LEGAL COUNSEL OF THEIR SELECTION IN
CONNECTION WITH THIS SECOND AMENDMENT AND ARE NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF THE AGENTS OR THE LENDERS OR THEIR COUNSEL IN ENTERING INTO
THIS SECOND AMENDMENT.


 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Second Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

TUESDAY MORNING, INC., as Lead Borrower and as a Borrower

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

TUESDAY MORNING PARTNERS, LTD., as a Borrower

 

 

 

 

By:

Days of the Week, Inc., its General Partner

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

TUESDAY MORNING CORPORATION, as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

TMI HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Vice President, Secretary and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

FRIDAY MORNING, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

DAYS OF THE WEEK, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

NIGHTS OF THE WEEK, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Vice President, Secretary and Treasurer

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, L/C Issuer and
Swingline Lender and as a Lender

 

 

 

 

By:

Roger Malouf

 

Name:

/s/ Roger Malouf

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC, as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent and as a Lender

 

 

 

 

By:

Jason B. Searle

 

Name:

/s/ Jason B. Searle

 

Title:

Vice President

 

 

 

 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

By:

Kevin R. Rogers

 

Name:

/s/ Kevin R. Rogers

 

Title:

Attorney-in-Fact

 

S-3

--------------------------------------------------------------------------------


 

Schedule I

 

Lender

 

Amendment Fee

 

Bank of America, N.A.

 

$

75,000

 

Wells Fargo Retail Finance, LLC

 

$

75,000

 

Regions Bank

 

$

30,000

 

 

--------------------------------------------------------------------------------